                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


 MARK D. REYNOLDS,                              )
                                                )
                       Plaintiff                )
                                                )
 V.                                             )           2:19-CV-00209-LEW
                                                )
 WAL-MART ASSOCIATES INC.,                      )
 RETAIL STORE # 2081,                           )
                                                )
                       Defendant                )


                    ORDER ON REQUEST TO CHANGE VENUE


       In this action Plaintiff seeks to hold liable Defendant Wal-Mart Associates Inc.,

Retail Store # 2081, based on a slip-and-fall incident that allegedly occurred in Clearwater,

Florida. On May 9, 2019, Plaintiff Mark Reynolds filed his complaint in this Court. On

July 16, 2019, Defendant waived service of the summons. Defendant filed its answer on

August 2, 2019.

       The matter is before the Court on Plaintiff’s requests to change venue. July 1, 2019

Letter Motion (ECF No. 8); July 30, 2019 Letter Motion (ECF No. 12). Plaintiff asks that

the venue for his action be changed to Bangor from Portland.

       The District of Maine is one judicial district, and court is held both in Bangor and

Portland. In the event I require the presence of the parties in the courthouse, I will hear

from the parties concerning the best location for proceedings. In the meantime, it is
immaterial whether the case is designated a Portland or Bangor case and, accordingly,

Plaintiff’s letter requests for change of venue are DENIED.


      SO ORDERED.

      Dated this 26th day of August, 2019.


                                                /S/ Lance E. Walker
                                                UNITED STATES DISTRICT JUDGE




                                                                                    2
